Patterson, J.:
There is no substantial difference between the record as presented on this appeal and that which was'before us on a former'appeal, when we reversed a judgment for the plaintiff. (56 App. Div. 306.) 'The judicial . recognition of the Claim of the plaintiff to relief, as was there said, depended upon its establishment of title and right to the exclusive possession of the premises described in the complaint. The court at Special Term had decided that the plaintiff was the. owner and entitled to the possession of the premises. We held that the proofs did not show that the plaintiff was entitled to the absolute ownership and possession of the locus in quo, and that there being no evidence of adverse possession by the plaintiff or its predecessors in title which would constitute the basjs of a claim to án exclusive right to ppssession as against the defendant, the plaintiff had not established its claim for relief. The cause went back for a new trial and on that trial it was submitted for determination on the same record which had been before us, with the single exception of the introduction in evidence by the defendant of a map, which does not affect the decision of the present appeal. On the second trial judgment was' awarded for the defendant dismissing the complaint, with costs. Another appeal was taken to this court and the judgment was reversed because of faultiness in the findings, and it was remitted to the Special Term for further consideration. The case now comes up on appeal from the judgment rendered thereafter, which was in favor bf the defendant dismissing the complaint on the merits, with costs, and also adjudging that the defendants have established that they are' entitled to the entirety of the premises. There is nothing now before us which requires any change in our decision heretofore made, that the complaint should be dismissed, but the record discloses that the judgment is too extensive in its provisions. This court has not adj udieated that the defendant was entitled in fee to the whole of the locus in quo. It sufficiently appears now that the defendant was entitled to one-half of the premises, as tenant in common. Our former decision was based upon the ground that the plaintiff could not maintain the action or have an injunction against the defendant because his right under the pleadings was such as would inhere only in one entitled to absolute ownership and possession. It was held that the plaintiff was bound to prove not only that it has the possession of the property, but that it had the right to that possession as against the defendant, and that it was necessary for the plaintiff to show that it had become the sole owner of the Pcus in quo in order to maintain an action in ejectment against another party claiming an_ interest in the premises and a right to their use. We intimated that upon the evidence as it stood, title to one-half of the premises was in the defendant Lohbauer as trustee through conveyances. The whole point of the case, as it comes before us notv, is as to such exclusive ownership and right to possession of the plaintiff as would entitle it to maintain an action in ejectment. On the last trial the learned trial judge found much more than we decided on the first appeal. . He found that those under whom the defendant claims were entitled to the possession of the premises and the entirety thereof, and that they had and used and occupied them exclusively for a period of more than forty years, and" that his legal representatives and trustees took possession of, used and occupied the premises as legal owners up to and until the commencement of this action, and that is embraced in the judgment. We think the above provision of the judgment should be expunged and that the judgment should be modified so as to provide that it is ordered, "adjudged and decreed that the • plaintiff has failed to establish an exclusive right to the premises described in the complaint as against the defendants, leaving'therein that the complaint should be dismissed. With this modification the judgment is affirmed., without costs to either party. Houghton, J., concurred;-Laughlin, J., concurred in result.